Case 1:18-cv-10472-TLL-PTM ECF No. 120 filed 06/02/20              PageID.1833      Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 ADAM KANUSZEWSKI,
 et al.,

                      Plaintiffs,                          Case No. 18-10472

 v.                                                        Honorable Thomas L. Ludington

 MICHIGAN DEPARTMENT
 OF HEALTH AND HUMAN
 SERVICES, et al.,

                   Defendants.
 ________________________________/

 SHANNON LAPORTE, et al.,
               Plaintiffs,

 v.

 ROBERT GORDON, DR. SANDIP
 SHAH, DR. SARAH LYON-CALLO,
 MARY KLEYN, and MARY SEETERLIN,
 in their official capacities,
                          Defendants.

 ______________________________/


                ORDER GRANTING PLAINTIFFS’ MOTION TO AMEND

        On January 14, 2020, Plaintiff, Shannon LaPorte on behalf of herself and as parent-

 guardian of her unborn child, B.O., filed a complaint against officials from the Michigan

 Department of Health and Human Services (“MDHHS”) in their official capacities. ECF No. 1.

 The complaint included four counts – Count I alleges that MCL § 333.5431(2) violates the Fourth

 Amendment, Count III alleges MCL § 333.5431(2) violates the Fourteenth Amendment, Count II

 alleges the extraction and testing of blood spots of newborns through an MDHHS program violates
Case 1:18-cv-10472-TLL-PTM ECF No. 120 filed 06/02/20                  PageID.1834       Page 2 of 4



 the Fourth Amendment, and Count IV alleges that medical testing of the blood spots without

 informed consent violates the Fourteenth Amendment.1 Id. An amended complaint added a Count

 V alleging a Fourth Amendment violation based on warrantless post-extraction testing. ECF No.

 32 at PageID.485. Plaintiffs sought injunctive and declaratory relief, as well as attorney fees. ECF

 No. 1 at PageID.19.

        Plaintiffs’ motion for preliminary injunction was denied and their emergency motion for

 preliminary injunction pending appeal filed in the Sixth Circuit was denied because that court

 found Plaintiffs were unlikely to prevail on the merits of their complaint. ECF Nos. 3, 29; ECF

 No. 11 in 20-1269. Plaintiffs filed a motion to voluntarily dismiss the appeal as moot because Baby

 B.O. was born, which was granted. ECF Nos. 14, 15 in 20-1269.

        On May 11, 2020, Plaintiffs filed a motion to dismiss the LaPorte complaint. ECF No. 114

 in 18-10472. Plaintiffs argued since Baby B.O. had made his arrival in this world, the “Court must

 dismiss (and Plaintiff therefore voluntarily dismisses) the claims made in former Case No. 20-cv-

 10089 for lack of jurisdiction due to mootness.” Id. at PageID.1699. Without deciding the

 mootness question, this Court granted Plaintiffs’ motion and dismissed their complaint with

 prejudice. ECF No. 116.

        On May 28, 2020, Plaintiffs filed a motion to amend/correct order. ECF No. 118. Plaintiffs

 argue that they “clearly sought a dismissal without prejudice.” ECF No. 118 at PageID.1814.

 However, that misconstrues the facts. Nowhere in Plaintiffs’ motion did they clearly state they

 sought a dismissal without prejudice. The closest reference is Plaintiffs’ relief requested section

 which stated “WHEREFORE, the Court is requested to enter an order dismissing the claims solely




 1
   Plaintiffs do not clearly differentiate between the alleged violations of the parent’s and child’s
 rights.
                                                -2-
Case 1:18-cv-10472-TLL-PTM ECF No. 120 filed 06/02/20                      PageID.1835       Page 3 of 4



 made in former Case No. 20-cv-10089 due to the Court now lacking jurisdiction due to mootness.”

 ECF No. 114 at PageID.1700. That statement combined with Plaintiffs’ citation of a 10th Circuit2

 case that provides that dismissals for lack of jurisdiction are without prejudice, could provide an

 inference that Plaintiffs were seeking a dismissal without prejudice. That said, the instant case was

 dismissed at Plaintiffs’ request because of Plaintiffs’ belief there was no jurisdiction, not on this

 Court’s determination of lack of jurisdiction. The question of mootness was not addressed and

 Plaintiffs’ motion to dismiss was granted because Plaintiffs are masters of their own complaints.

 See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Therefore, it is not clear that even if

 the 10th Circuit case was binding, that it would apply. As such, this Court dismissed the amended

 complaint with prejudice.

            However, as Plaintiffs point out, this Court is aware of the necessity of providing notice to

 a plaintiff prior to converting a motion to dismiss without prejudice to a motion with prejudice.

 Michigan Surgery Inv., LLC v. Arman, 627 F.3d 572, 576 (6th Cir. 2010). It is now clear that

 Plaintiffs intended the case reference to Abernathy v. Wandes and their request for a dismissal due

 to mootness to be a request for a dismissal without prejudice. In fairness to all parties regarding

 the original dismissal with prejudice, this Court will amend its prior order to dismiss the amended

 complaint with prejudice to state that the amended complaint from 20-10089 is dismissed without

 prejudice.

            Accordingly, it is ORDERED that Plaintiffs’ Motion to Amend, ECF No. 118, is

 GRANTED.




 2
     Abernathy v. Wandes, 713 F.3d 538, 558 (10th Cir. 2013).
                                                         -3-
Case 1:18-cv-10472-TLL-PTM ECF No. 120 filed 06/02/20           PageID.1836      Page 4 of 4



       It is further ORDERED that this Court’s prior order, ECF No. 116, is AMENDED to state

 that Plaintiffs’ Complaint (originally filed in 20-10089), ECF No. 107, is DISMISSED

 WITHOUT PREJUDICE.



       Dated: June 2, 2020                              s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge




                                           -4-
